The present application is being examined under the AIA  first to invent provisions.
DETAILED ACTION
This Action is in response to communications filed 3/1/2021.
Claims 1-20 are pending.
Claims 5-6, 11-12, 17-18 and 20 are objected to, and claims 1-4, 7-10, 13-16 and 19 are rejected.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on March 1, 2021. U.S. patents and Foreign Patents have been considered.
Response to Arguments
Applicant`s arguments filed March 1, 2021 have been fully considered but they are not persuasive. 
As per independent claim 1, Applicant argued that Fujimoto/Sokolov does not disclose “the device descriptor including a voltage supply capability field that is set to indicate supported voltages for at least two different voltage rails of the memory device”.  where applicant argued that Examiner is confusing a voltage range with a voltage rail. A voltage rail refers to a discrete voltage line applied to the memory device from a power supply of the host. The voltage ranges of Fujimoto appear to relate to a same voltage rail. In contrast, the claim requires providing values for multiple, separate, voltage rails. For example, as noted for claims 2-4, the voltage rails may be VCC, VCCQ, VCCQ2. There are three different byte values specifying different voltage levels for three different rails (VCC, VCCQ, and VCCQ2). However, claim 1 recites at least two different voltage rails of the memory device where Fujimoto teaches a first identification section V1S and a second voltage identification section V2S (Paragraphs 0059-0065), where the two different voltage rails is broadly interpreted as the two identification voltage sections of Fujimoto. Also, The term “rail” was not found in the pending specification and pending specification only descibes capability fields that indicate the device supports 3.3v VCC supply, or 2.5V VCC supply (Paragraphs 0038-0039 of the pending specification) with no disclosure of voltage rails that are applied to the memory device from the power supply of the host as argued where it is different from the supply voltage ranges disclosed by Fujimoto that teaches where the high voltage card operates by a low voltage power supply that a host supplies and outputs information from the operation conditions register even though it does not support a low voltage operation, where the host device attempts initialization of the inserted card and in the case where the initialization fails to know that the card does not support the low voltage operation (Paragraph 0024), where an operating voltage of a memory card and its host device has been 3.3 V (high voltage) range and has supported a voltage range from 2.7 V to 3.6 V. Demand has arisen for operation with a lower voltage, for example, in 1.8 V (low voltage) range, in other words, which supports a voltage range of 1.65 V to 1.95 V, for example (Paragraph 0006) and that the card 1 supports both high voltage and low voltage operations (for example, 1.8 V). Note that low voltage operation refers, in reality, that the card 1 and the host device 2 are configured to support a voltage range including 1.8 V (such as 1.65 V to 1.95 V). Similarly, the high voltage operation refers that the card 1 and the host device 2 are configured to support a voltage range including 3.3 V (such as 2.7 V to 3.6 V). Typically, the range of the operating voltage 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


8. Claims 1, 7, 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Fujimoto et al. (US PGPUB 2013/0013882, hereinafter "Fujimoto") and in view of Sokolov et al. (US PGPUB 2010/0250836) (hereinafter ‘Sokolov’).
As per independent claim 1, Fujimoto discloses a memory device comprising: an array of memory cells; a memory controller, configured to perform operations [(Paragraphs 0005, 0026 and 0029-0032; FIGs.1 and 2) where FIG. 1 schematically shows the main parts of the card and host device according to the first embodiment of the invention. As shown in FIG. 1, the card 1 includes a memory 3 and a card controller 4 to correspond to the claimed limitation] comprising: receiving, from a host device over a host interface, a request for a device descriptor of a memory device; and sending to the host device, over the host interface, the device descriptor [(Paragraphs 0035 and 0041-0044; FIGs.1 and 6-7) where the host device 2 issues a voltage check command CMDV. The command is a newly introduced command in this embodiment. For this reason, the conventional card 1 does not recognize the voltage check command CMDV, and even if it receives this command, it does not send back a response to the host device 2. The host device 2 and the card 1 can check the operating voltage (operating voltage range) supported by each other using the voltage check command CMDV. Then, the card 1 sends back the response which has the same bit pattern as this bit pattern in the voltage range identification section VOLA. Next, in step ST3, the host device 2 checks the matching of the pattern of the voltage range identification section VOLA in the response and the pattern of the voltage range identification section VOLS in the voltage check command CMDV. When these pattern match, the host device 2 determines that the card 1 is a new card for which the voltage check command CMDV can be checked and that the operating voltage range of the host device 2 is supported to correspond to the claimed limitation], the device descriptor including a voltage supply capability field that is set to indicate supported voltages for at least two different voltage rails of the memory device [(Paragraphs 0006, 0027, 0035 and 0041-0044; FIGs.1 and 6-7) where an operating voltage of a memory card and its host device has been 3.3 V (high voltage) range and has supported a voltage range from 2.7 V to 3.6 V. Demand has arisen for operation with a lower voltage, for example, in 1.8 V (low voltage) range, in other words, which supports a voltage range of 1.65 V to 1.95 V, for example (Paragraph 0006) and that the card 1 supports both high voltage and low voltage operations (for example, 1.8 V). Note that low voltage operation refers, in reality, that the card 1 and the host device 2 are configured to support a voltage range including 1.8 V (such as 1.65 V to 1.95 V). Similarly, the high voltage operation refers that the card 1 and the host device 2 are configured to support a voltage range including 3.3 V (such as 2.7 V to 3.6 V). Typically, the range of the operating voltage itself is the same for both the card 1 and the host device 2 (Paragraph 0027), where the host device 2 and the card 1 check the operating voltage range which each other supports by using the voltage check command CMDV. The process differs depending on a high voltage range operation or a low voltage range operation. First, the process of the high voltage range operation will be described. FIG. 6 is a flowchart showing a process for checking the operating voltage range when the host device 2 operates in the high voltage range. As shown in FIG. 6, the host device 2 , the supported voltages selected from a plurality of discrete voltages [(Paragraphs 0026-0028 and 0041-0044; FIGs.1 and 6-7) where the card 1 supports only a high voltage operation (for example, 3.3 V) or supports both high voltage and low voltage operations (for example, 1.8 V). Note that low voltage operation refers, in reality, that the card 1 and the host device 2 are configured to support a voltage range including 1.8 V (such as 1.65 V to 1.95 V). Similarly, the high voltage operation refers that the card 1 and the host device 2 are configured to support a voltage range including 3.3 V (such as 2.7 V to 3.6 V). Typically, the range of the operating voltage itself is the same for both the card 1 and the host device 2. An unused voltage region is provided between the low voltage range and the high voltage range to correspond to the claimed limitation], and wherein the host device utilizes the supported voltages to supply an appropriate voltage for the at least two different voltage rails to the memory device [(Paragraphs 0026-0028, 0034-0037 and 0056; FIGs.1 and 6-7) where if the . 
Fujimoto does not appear to explicitly disclose receiving, from a host device over a Universal Flash Storage (UFS) host interface, and wherein the values of the voltage supply capability field indicates whether the memory device is compliant with voltages for a particular UFS version.
However, Sokolov discloses receiving, from a host device over a Universal Flash Storage (UFS) host interface [(Paragraphs 0013, 0022, 0074-0075 and 0083; FIGs. 1 and 4) wherein Sokolov teaches receiving the command includes communicating between the memory controller and the host over a first physical interface, and retrieving the information item includes communicating between the memory controller and the host memory over a second physical interface, separate from the first physical interface. In an embodiment, retrieving the information item includes fetching the information item by the memory controller without execution of , and wherein the values of the voltage supply capability field indicates whether the memory device is compliant with voltages for a particular UFS version [(Paragraphs 0013, 0022, 0074-0075 and 0083; FIGs. 1 and 4) wherein Sokolov teaches assigning the resource includes assigning logic circuitry in the host, and accessing the non-volatile memory includes applying the logic circuitry to process data that is accessed by the command. In another embodiment, assigning the resource includes providing supply voltage to the memory controller by the host. In yet another embodiment, accessing the non-volatile memory includes reading data from the non-volatile memory such that the memory controller 32 stores and reads the information in DRAM 52 using host bus 56 (i.e., over the same physical interface used for communication between the memory controller and the host processor). Host bus 56 may operate in accordance with any suitable standard or protocol, such as, for example, the NAND interface, Micro-SD (.mu.SD) interface, Embedded Multi-Media Card (eMMC) interface, Universal Flash Storage (UFS) interface, Serial Advanced .
Fujimoto and Sokolov are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Fujimoto and Sokolov before him or her, to modify the apparatus of Fujimoto to include the UFS interface of Sokolov because it will enhance storage power operation.
The motivation for doing so would be [“the power efficiency of the memory controller can be increased and its heat dissipation can be reduced” (Paragraph 0083 by Sokolov)].
Therefore, it would have been obvious to combine Fujimoto and Sokolov to obtain the invention as specified in the instant claim.
As for independent claims 7, 13 and 19, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
Claims 2, 8 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujimoto in view of Sokolov, as applied to claims 1, 7 and 13 above, and further in view of Matsushita et al. (US PGPUB 2012/0002498) (hereinafter ‘Matsushita’).
As per dependent claim 2, Fujimoto teaches the apparatus of claim 1.
Fujimoto / Matsushita does not appear to explicitly disclose wherein one of the voltage rail is a VCC voltage.
However, Matsushita discloses wherein one of the voltage rail is a VCC voltage [(Paragraphs 0081-0083; FIGs.1, 7A and 7B) wherein FIG. 7(A) and FIG. 7(B) illustrate relation between an appropriate range of a high-potential-side power source voltage Vcc and a Vcc mode specification. FIG. 7(A) illustrates a range supported by Vcc, a range in need of control corresponding to the low Vcc mode, and a range in need of control corresponding to the high Vcc mode. The range supported by Vcc is equal to or greater than Vccmin and equal to or less than Vccmax. When Vcc is equal to or greater than Vccmin and equal to or less than VccLmax, control corresponding to the low Vcc mode is necessary. If control corresponding to the low Vcc mode is performed when Vcc is higher than VccLmax, an excessive step-up occurs, leading to device destruction. When Vcc is equal to or greater than VccHmin and equal to or less than Vccmax, control corresponding to the high Vcc mode is necessary, where it will be obvious to one of ordinary skill in the art to include the power source voltage Vcc and a Vcc mode specification of Matsushita to the method of Fujimoto to correspond to the claimed limitation].  
Fujimoto and Matsushita are analogous art because they are from the same field of endeavor of memory and power management.

The motivation for doing so would be to [avoid, for example, a situation where device destruction may be caused by accidental application of a high Vcc in the low Vcc mode (Paragraph 0041, lines 14-16 by Matsushita)].
Therefore, it would have been obvious to combine Fujimoto and Matsushita to obtain the invention as specified in the instant claim.
As for independent claims 8 and 14, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
Claims 3, 4, 9, 10, 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujimoto in view of Sokolov, as applied to claims 1, 7 and 13 above, and further in view of Rowan et al. (US PGPUB 2005/0200998) (hereinafter ‘Rowan’).
As per dependent claim 3, Fujimoto teaches the apparatus of claim 1.
Fujimoto / Matsushita does not appear to explicitly disclose wherein one of the voltage rail is a VCCQ voltage.
However, Rowan discloses wherein one of the voltage rail is a VCCQ voltage [(Paragraphs 0027; FIGs.1 and 2) wherein To manage and distribute this power, HDD 10 includes one or more voltage regulators and/or DC-DC converters (DDCs), shown schematically as a DDC/regulator block 50. The element or elements that constitute block 50 provide one or more voltages Vout that are required by the above described circuitry and motors. These voltages may be, and often are, different from the voltage or .  
Fujimoto and Rowan are analogous art because they are from the same field of endeavor of memory and power management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Fujimoto and Rowan before him or her, to modify the method of Fujimoto to include the apparatus of Rowan because it will enhance power consumption.
The motivation for doing so would be to [prevenmt the pass-through path from passing the supply voltage to the output node (Paragraph 0009 by Rowan)].
Therefore, it would have been obvious to combine Fujimoto and Rowan to obtain the invention as specified in the instant claim.
As per dependent claim 4, Rowan discloses wherein one of the voltage rail is a VCCQ2 voltage [(Paragraphs 0027; FIGs.1 and 2) wherein To manage and distribute this power, HDD 10 includes one or more voltage regulators and/or DC-DC converters (DDCs), shown schematically as a DDC/regulator block 50. The element or elements that constitute block 50 provide one or more voltages Vout that are required by the above described circuitry and motors. These voltages may be, and often are, different .  
As for dependent claims 9 and 15, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for dependent claims 10 and 16, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-4, 7-10, 13-16 and 19 have received a first action on the merits and are subject of a first action non-final.
	a(2) CLAIMS ALLOWED IN THE APPLICATION
Claim 5-6, 11-12, 17-18 and 20 would be allowable if rewritten in an independent form to include all of the limitations of the base claim and any intervening claims.
The reasons for allowance of claims 5, 11 and 17 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “wherein the particular UFS version is version 2.1
The reasons for allowance of claims 6, 12, 18 and 20 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “wherein the particular UFS version is version 3.0”.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRILohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday 9-5 ET. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135